DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 01/04/2021 and amendment on 12/10/2020 amending Claims 1 and 10. Claims 1-2, 4-11, and 13-16 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities: 
L. 1-2 “at least one at least one of the plurality of detectors” should be replaced by “at least one of the plurality of detectors”,
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 6-9, and 15-16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
 
Regarding Claim 6: Claim 1 recites “a plurality of detectors, wherein each detector is associated with only one of the at least two bleed sources”, Claim 6 which depends on Claim 1 recites “at least one of the plurality of detectors is connected to the at least one air conditioning pack”. It is noted that the disclosure, e.g. Fig. 1, illustrates sensors 20 being connected on pack 1 and/or pack 2. However, the sensors connected to Pack 1 and/or Pack 2 cannot be associated with only one of the at least two bleed sources, as claimed in Claim 1, since Pack 1 and/or Pack 2 are receiving bleed air from at least two bleed sources, see Fig. 1. Therefore, the limitation “at least one of the plurality of detectors is connected to the at least one air conditioning pack” recited in Claim 6 is not supported by the original specification. 

Regarding Claim 7: Claim 1 recites “a plurality of detectors, wherein each detector is associated with only one of the at least two bleed sources”, Claim 7 which depends on Claim 1 recites “at least one of the plurality of detectors is connected to each of the plurality of mixer ducts”. It is noted that the disclosure, e.g. Fig. 1, illustrates sensors 20 being connected the mixer ducts 24. However, the sensors connected to the mixer ducts 24 cannot be associated with only one of the at least two bleed sources, as claimed in Claim 1, since the mixer ducts 24 are receiving bleed air from at least two bleed sources, see Fig. 1. Therefore, the limitation “at least one of the plurality of detectors is connected to each of the plurality of mixer ducts” recited in Claim 7 is not supported by the original specification. 

Regarding Claim 8: Claim 1 recites “a plurality of detectors, wherein each detector is associated with only one of the at least two bleed sources”, Claim 8 which depends on Claim 1 recites “at least one of the plurality of detectors is connected to each […] of the plurality of mixer ducts or the at least one conditioning pack”. It is noted that the disclosure, e.g. Fig. 1, illustrates sensors 20 being connected the mixer ducts 24 and Pack 1, 2, However, the sensors connected to the mixer ducts 24 and Pack 1, 2 cannot be associated with only one of the at least two bleed sources, as claimed in Claim 1, since the mixer ducts 24 and Pack 1,2  are receiving bleed air from at least two bleed sources, see Fig. 1. Therefore, the limitation “at least one of the plurality of detectors is connected to each […] of the plurality of mixer ducts or the at least one conditioning pack” recited in Claim 8 is not supported by the original specification. 

Regarding Claim 9: Claim 1 recites “a plurality of detectors, wherein each detector is associated with only one of the at least two bleed sources”, Claim 9which depends on Claim 1 recites “at least one of the plurality of detectors is connected to each of the at least one of […] the plurality of mixer ducts and the at least one conditioning pack”. It is noted that the disclosure, e.g. Fig. 1, illustrates sensors 20 being connected the mixer ducts 24 and Pack 1, 2. However, the sensors connected to the mixer ducts 24 and Pack 1, 2 cannot be associated with only one of the at least two bleed sources, as claimed in Claim 1, since the mixer ducts 24 and Pack 1,2  are receiving bleed air from at least two bleed sources, see Fig. 1. Therefore, the limitation “at least one of the plurality of detectors is connected to each of the at least one of […] of the plurality of mixer ducts and the at least one conditioning pack” recited in Claim 9 is not supported by the original specification. 

Regarding Claim 15: Claim 10 recites “a plurality of detectors, wherein each of the plurality of detectors is associated with only one of the at least two bleed sources”, Claim 15 which depends on Claim 10 recites “at least one of the plurality of detectors is connected to each the at least one conditioning pack”. It is noted that the disclosure, e.g. Fig. 1, illustrates sensors 20 being connected to the Pack 1, 2, However, the sensors connected to the  Pack 1, 2 cannot be associated with only one of the at least two bleed sources, as claimed in Claim 1, since the Pack 1,2  are receiving bleed air from at least two bleed sources, see Fig. 1. Therefore, the limitation “at least one of the plurality of detectors is connected to each the at least one conditioning pack” recited in Claim 15 is not supported by the original specification. 

Regarding Claim 16: Claim 1 recites “a plurality of detectors, wherein each detector is associated with only one of the at least two bleed sources”, Claim 7 which depends on Claim 10 recites “at least one of the plurality of detectors is connected to each of the plurality of mixer ducts”. It is noted that the disclosure, e.g. Fig. 1, illustrates sensors 20 being connected the mixer ducts 24. However, the sensors connected to the mixer ducts 24 cannot be associated with only one of the at least two bleed sources, as claimed in Claim 10, since the mixer ducts 24 are receiving bleed air from at least two bleed sources, see Fig. 1. Therefore, the limitation “at least one of the plurality of detectors is connected to each of the plurality of mixer ducts” recited in Claim 16 is not supported by the original specification. 


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claim 15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 15: Claim 15 recites the term “at least one of the plurality of detectors” at L. 4 and “at least one of the plurality of detectors” at L. 7. It is not clear if the term recited in L.7 refers back or not to the term recited at L. 4, yielding indefiniteness. To further advance prosecution  and in view of the 112(a) rejection above the term recited at L. 7 is interpreted  as “at least one detector supplementary to the plurality of detectors ”, i.e. not referring back to the term recited at L. 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1;  5-7; 10; 13; and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385) in view of Fox (US 2016/0214724 wherein  Fox723’ (US 2016/0214723) is incorporated by reference in its entirety, see [0040] of US 2016/0214724), and further in view of Dooley (US 2011/0192170).

	Regarding Claim 1: Drew discloses an air supply system (100; Fig. 1) comprising 
at least two bleed sources (bleed air from 128; 132; and 136; Fig. 1) configured to provide bleed air (“bleed air”, not numbered, see Abstract), wherein each bleed source comprises an engine (128; 132; Fig. 1) or an auxiliary power unit (136; Fig. 1), and an oil as lubricant for the engine or the auxiliary power unit (engines 128; 132; and 136 necessarily use oil as lubricant); at least one air conditioning pack (see annotated figure 385’) for cooling the bleed air from the bleed sources (104 and 103 are refrigerant pack and consequently cool the bleed air, e.g. Col. 3 L. 15-23, Col. 4 L. 48 -52; and 272, and 252; Fig. 1); and a plurality of bleed ducts (see ducts connecting 104 and 108 to 128, 136, and 132), wherein each bleed duct connects one of the bleed sources to the at least one air conditioning pack (see Fig. 1).
	Drew is silent regarding a plurality of detectors, wherein each detector is associated with only one of the at least two bleed source and the plurality of detectors are configured for detecting substances specific for the oil, wherein the substance specific for the oil is a substance containing a carbonyl group, or a substance containing a carboxyl group.
	However, Fox teaches an air supply system (10; Fig. 1 of Fox723’) similar as Drew having a bleed source (22; Fig. 1 of Fox723’); a valve (13; Fig. 1 of Fox 723), at least one air conditioning pack (20; Fig. 1 of Fox723’) downstream from the valve (see Fig. 1 of Fox 723’); a mix unit downstream of the at least one air conditioning pack (23; Fig. 1 of Fox723’); a bleed duct (solid line from 22 to 20; Fig. 1 of Fox723’);  a detector (12a; Fig.1 of Fox723’)  positioned between the bleed source and the valve upstream from the at least one air conditioning pack (see fig. 1 of Fox 723’) and the mix unit and thus associated with the bleed source (12a is on the bleed duct) and configured for detecting substance specific for oil ( [0003] and [0038]), wherein the oil is a substance containing a carbonyl group (see Figs. 3A-7, e.g. carbon monoacid, acetaldehyde, formaldehyde, propanaldehyde, benzaldehyde), or a substance containing a carboxyl group.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each duct connecting the bleed source to the pack of Drew by adding a detector on each duct of Drew between bleed source and the valve, upstream of air conditioning pack and mix unit, as taught by Fox, thus having a plurality of detectors associated with the at least two bleed sources and the plurality of detectors being configured for detecting substances specific for the oil, wherein the substance specific for the oil is a substance containing a carbonyl group, or a substance containing a carboxyl group, as taught by Fox. Doing so would permit to detect contaminants in the system, as recognized by Fox (see Abstract).

	Drew in view of Fox, as stated above, is silent regarding wherein each detector of the plurality of detectors is associated with only one of the at least two bleed sources. 

	However, Dooley teaches an air supply system (10, 22, 30, 24, and elements operatively connected thereto; Fig. 2) similar as Drew and Fox, comprising at least two bleed sources ( each compressor 14 of both engines 10; Fig. 2) configured to provide bleed air (see arrows in Fig. 2 and “bleed air” [0015]), wherein each bleed source comprises an engine (10 and 10; Fig. 2), and an oil as lubricant for the engine (“oil”; [0015]); a  plurality of bleed ducts (22 and 22; Fig. 1); 
a plurality of detector (30, and 30; Fig. 2), wherein each detector is associated with only one of the at least two bleed sources and the detector configured to detect oil contamination in the bleed air (see Fig. 2 and [0015, 0018], e.g. “In the case of a multi-engine aircraft 20, several detection elements 30 of the present system are employed such as allow the rapid identification of which engine 10 is responsible for identified cabin air contamination, greatly simplifying the task of tracing and/or fixing the problem”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the association of the detectors of Drew in view of Fox to have each detector of the plurality of detectors being associated with only one of the at least two bleed sources, as taught by Dooley. Doing so would permit to detect which engine/ bleed source is responsible for the contamination, as recognized by Dooley (see [0015]).


    PNG
    media_image1.png
    883
    816
    media_image1.png
    Greyscale


	Regarding Claim 5: Drew in view of Fox, and further in view of Dooley, teaches all the limitations of Claim 1, as stated above, and Fox further teaches wherein the substance specific for the oil is at least one of  PATENT APPLICATION 5449.129803a saturated or unsaturated, linear or branched carboxylic acid with a carbon number from 1 to 10; a saturated or unsaturated, linear or branched aldehyde with a carbon number from 1 to 10 (see Figs. 3A-7, e.g. carbon monoacid, acetaldehyde, formaldehyde, propanaldehyde, benzaldehyde) ; or pentanoic acid, heptanoic acid, octanoic acid or tiglic acid.


	Regarding Claim 6:   Drew in view of Fox, and further in view of Dooley teaches all the limitations of Claim 1, as stated above, and further teaches at least one of at least one of the plurality of detectors is connected to each of the plurality of bleed ducts connecting the bleed sources to the at least one air conditioning pack (see annotated figure 385’), or at least one of the plurality of detectors being connected to the at least one air conditioning pack (interpreted as at least one supplementary detector of the plurality of detectors, see 112(a) rejection above).

	 Regarding Claim 7: Drew in view of Fox and further in view of Dooley teaches all the limitations of Claim 1, as stated above, and Drew further disclosed a mixer unit (see annotated figure 385’) connected to the at least one air conditioning pack, and a plurality of mixer ducts (see annotated figure 385’) connecting the mixer unit to the at least one air conditioning pack, wherein the mixer unit mixes cooled bleed air (see annotated figure 385’) from the at least one air conditioning pack with air from at least one of a cabin or cockpit (144, 148; Fig. 1).
 	Drew in view of Fox and further in view of Dooley, as stated above, is silent regarding at least one of the plurality of detectors (interpreted as at least one supplementary detector of the plurality of detectors see 112(a) rejection above) is connected to each of the plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack.
	However, Fox teaches a mixer unit (23; Fig. 1 of Fox723’) connected to the at least one air condition pack (see Fig.1 of Fox723’), a mixer duct connecting the mixer unit to the at least one conditioning pack (see arrow from 20 to 23 in Fig. 1 of Fox723’) and a detector connected to the mixer duct connecting the mixer unit to the at least one conditioning pack (see 12a in Fig. 12b of Fox).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each mixer duct connecting the mixer unit to the pack of Drew to add at least one supplementary detector being connected to each of the plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack, as taught by Fox. Doing so would permit to analyze air downstream from the pack and detect contaminants issued from the pack.

 	Regarding Claim 10:Drew discloses providing bleed air through at least two bleed sources (bleed air from 128; 132; and 136; Fig. 1), wherein each bleed source comprises an engine (128; 131; Fig. 1) or an auxiliary power unit (136; Fig. 1) and an oil as lubricant for PATENT APPLICATION 5449.129803 the engine or the auxiliary power unit (engines 128; 132; and 136 necessarily use oil as lubricant),feeding the bleed air from the at least two bleed sources to at least one air conditioning pack (see annotated figure 385’) through a plurality of bleed ducts (see annotated figure 385’), cooling the bleed air from the at least two bleed sources with at least one air conditioning pack (104 and 103 are refrigerant pack and consequently cool the bleed air, e.g. Col. 3 L. 15-23, Col. 4 L. 48 -52; and 272, and 252; Fig. 1). 
	Drew is silent regarding detecting substances specific for the oil with a plurality of detectors, wherein each detector of the plurality of detectors is associated with only one of the at least two bleed source, wherein each of the plurality of detectors is configured for detecting a substance specific for the oil, wherein the substance specific for the oil is a substance containing a carbonyl group, or a substance containing a carboxyl group, and determining from which of the bleed sources an oil has leaked.
	However, Fox teaches a method for detecting oil leakage from bleed sources (see [0001]) and an air supply system (10; Fig. 1 of Fox723’) similar as Drew having 
 providing bleed air from at least one bleed source (bleed air from 22 and/or 21; Fig. 1 of Fox723’); feeding the bleed air from the bleed source to at least one air conditioning pack (20 and 23; Fig. 1 of Fox723’) through a plurality of bleed ducts (solid line from 22 and/or 21 to 20 and/or 23; Fig. 1 of Fox723’), 
detecting substance specific for the oil (volatile organic compound, [0048], “oil-based contaminants”; [0003] Fox723’)  with a  detector (12a; Fig. 1 of Fox 723’) positioned between the bleed source and a valve (13; Fig. 1 of Fox 723’) upstream from the at least one air conditioning pack (see fig. 1 of Fox 723’) and a mix unit (23; Fig. 1 of Fox723’) and thus being associated with the bleed source (12a is associated with 22),
 the substance specific for the oil is a substance containing a carbonyl group (see Figs. 3A-7, e.g. carbon monoacid, acetaldehyde, formaldehyde, propanaldehyde, benzaldehyde), or a substance containing a carboxyl group  and determining from which of the bleed sources an oil has leaked (see [0055] of Fox723’ teaches comparing contaminants from one bleed  air source to the other bleed air source).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each duct connecting the bleed source to the pack of Drew by adding a detector on each duct of Drew between bleed source and the valve, upstream of air conditioning pack and mix unit, as taught by Fox, thus having a plurality of detectors associated with the at least two bleed sources and the plurality of detectors being configured for detecting substances specific for the oil, wherein the substance specific for the oil is a substance containing a carbonyl group, or a substance containing a carboxyl group, as taught by Fox. Doing so would permit to detect contaminants in the system, as recognized by Fox (see Abstract).
	Drew in view of Fox, as stated above, is silent regarding wherein each detector of the plurality of detectors is associated with only one of the at least two bleed sources. 


	However, Dooley teaches  a method for detecting oil leakage from bleed sources (see [0015]) and  an air supply system (10, 22, 30, 24, and elements operatively connected thereto; Fig. 2) similar as Drew and Fox, comprising providing at least two bleed sources ( each compressor 14 of both engines 10; Fig. 2) configured to provide bleed air (see arrows in Fig. 2 and “bleed air” [0015]), wherein each bleed source comprises an engine (10 and 10; Fig. 2), and an oil as lubricant for the engine (“oil”; [0015]); providing a  plurality of bleed ducts (22 and 22; Fig. 1); 
a plurality of detector (30, and 30; Fig. 2), wherein each detector is associated with only one of the at least two bleed sources and the detector configured to detect oil contamination in the bleed air (see Fig. 2 and [0015, 0018], e.g. “In the case of a multi-engine aircraft 20, several detection elements 30 of the present system are employed such as allow the rapid identification of which engine 10 is responsible for identified cabin air contamination, greatly simplifying the task of tracing and/or fixing the problem”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the association of the detectors of Drew in view of Fox to have each detector of the plurality of detectors being associated with only one of the at least two bleed sources, as taught by Dooley. Doing so would permit to detect which engine/ bleed source is responsible for the contamination, as recognized by Dooley (see [0015]).



	Regarding Claim 13: Drew in view of Fox, and further in view of Dooley teaches all the limitations of Claim 10, as stated above, and Fox further teaches wherein the substance specific for the oil is at least one of  PATENT APPLICATION 5449.129803a saturated or unsaturated, linear or branched carboxylic acid with a carbon number from 1 to 10; a saturated or unsaturated, linear or branched aldehyde with a carbon number from 1 to 10 (see Figs. 3A-7, e.g. carbon monoacid, acetaldehyde, formaldehyde, propanaldehyde, benzaldehyde).

	Regarding Claim 15: Drew in view of Fox and further in view of Dooley teaches all the limitation of Claim 10, as stated above, and further teaches at least one of the steps of detecting substances specific for the oil, wherein at least one of the plurality of detectors is connected to each of the plurality of bleed ducts connecting the bleed sources to the at least one air conditioning pack (see annotated figure 385’), and detecting substances specific for the oil, wherein at least one of the plurality of detectors (interpreted as at least one supplementary detector of the plurality of detectors see 112(a) rejection above) is connected to the at least one air conditioning pack.

	Regarding Claim 16: Drew in view of Fox and further in view of Dooley teaches all the limitation of Claim 10, as stated above, and Drew further disclosed mixing cooled bleed air from the at least one air conditioning pack (see annotated 385’) with air from a cabin and/or cockpit (144, 148; Fig. 1) in a mixer unit (see annotated figure 385’).
Drew in view of Fox and further in view of Dooley as stated above, is silent regarding at least one of the plurality of detectors (interpreted as at least one supplementary detector of the plurality of detectors see 112(a) rejection above) being connected to each of the plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack.
	However, Fox teaches a mixer unit (23; Fig. 1 of Fox723’) connected to the at least one air condition pack (see Fig.1 of Fox723’), a mixer duct connecting the mixer unit to the at least one conditioning pack (see arrow from 20 to 23 in Fig. 1 of Fox723’) and a detector connected to the mixer duct connecting the mixer unit to the at least one conditioning pack (see 12a in Fig. 12b of Fox).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each mixer duct connecting the mixer unit to the pack of Drew to have at least one supplementary detector being connected to each of the plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack, as taught by Fox. Doing so would permit to analyze air downstream from the pack and detect contaminants issued from the pack.



Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385), in view of Fox (US 2016/0214723), in view of Dooley (US 2011/0192170), and further in view of Walte (US 9,020,764).

	Regarding Claim 2:  Drew in view of Fox and further in view of Dooley teaches all the limitations of Claim 1, as stated above, but is silent regarding each of the plurality of detectors is one of an ion mobility spectrometer, a miniaturized mass spectrometer and a laser based infrared spectrometer.
	However,  Walte teaches a devices for detection and identification of contaminant in an airplane interior space (see Abstract) via detectors that is one of  an ion mobility spectrometer, a miniaturized mass spectrometer and a laser based infrared spectrometer (see Col. 1 L. 43-54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox and further in view of Dooley to have each of the plurality of detectors being one of an ion mobility spectrometer, a miniaturized mass spectrometer and a laser based infrared spectrometer, as taught by Walte. Doing so would permit to have detectors with a small size, as recognized by Walte, see Col. 1 L. 43-54.

	Regarding Claim 11:  Drew in view of Fox and further in view of Dooley teaches all the limitations of Claim 10, as stated above, but is silent regarding each of the plurality of detectors is an ion mobility spectrometer or a miniaturized mass spectrometer.
	However, Walte teaches a devices for detection and identification of contaminant in an airplane interior space (see Abstract) via detectors that is an ion mobility spectrometer or a miniaturized mass spectrometer (see Col. 1 L. 43-54).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox and further in view of Dooley to have each of the plurality of detectors is an ion mobility spectrometer or a miniaturized mass spectrometer, as taught by Walte. Doing so would permit to have detectors with a small size, as recognized by Walte, see Col. 1 L. 43-54.




Claims 4  is rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385) in view of Fox (US 2016/0214723), in view of Dooley (US 2011/0192170), and further in view of  Ramsden (On the proportion of ortho isomers in the tricesyl phosphates contained in jet oil, journal of Biological Physics and Chemistry, March 2013).

	Regarding Claim 4: Drew in view of Fox and further in view of Dooley teaches all the limitations of Claim 1, as stated above, but does not explicitly recites  the substance specific for the oil is a precursor used for the production of the oil.
	However, Ramsden teaches precursor used for the production of the oil being present in cabin air (see Abstract).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox and further in view of Dooley to have the substance specific for the oil is a precursor used for the production of the oil, as taught by Ramsden. Doing so would permit to detect contaminant with significant neurotoxicity, as recognized by Ramsden, see Col. 1 L. 1-5.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385) in view of Fox (US 2016/0214723), in view of Dooley (US 2011/0192170), and further in view of Burkholder (US 6,438,938).

	Regarding Claim 8: Drew in view of Fox and further in view of Dooley teaches all the limitations of Claim 1, as stated above, and Drew further discloses comprising three bleed sources (128; 136; and 132; Fig. 1) comprising two engines (128 and 132) and an auxiliary power unit (136; Fig.1); oil as lubricant for the engines and the auxiliary power unit (engines 128; 132; and 136 necessarily use oil as lubricant); at least one air conditioning pack (see annotated figure 365’) for cooling the bleed air from the bleed sources; a plurality of bleed ducts (see annotated figure 365’) connecting the three bleed sources to the at least one air conditioning pack,25 PATENT APPLICATION 5449.129803a mixer unit (see annotated figure 365’) connected to the at least one air conditioning pack, a plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack (see annotated figure 365’), and a plurality of detectors, wherein at least one of the plurality of detectors is connected to each of at least one of: the plurality of bleed ducts (see rejection of Claim 1), the plurality of mixer ducts (interpreted as at least one supplementary detector of the plurality of detectors see 112(a) rejection above, see rejection of Claim 7), or the at least one air conditioning pack (interpreted as at least one supplementary detector of the plurality of detectors see 112(a) rejection above).
	Drew in view of Fox and further in view of Dooley is silent regarding the oil being a synthetic oil.
	However, Burkholder teaches using synthetic oil in a gas turbine engine (Col. 6 L. 25-28)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox and further in view of Dooley to have the oil being a synthetic oil, as taught by Burkholder. Doing so would enable to have a lubricant tailored to have properties compatible with the hostile environment, as recognized by Burkholder, see Col. 6 L. 25-28.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385) in view of Fox (US 2016/0214723), in view of Dooley (US 2011/0192170),  in view of Mitchell (US 2015/0047684), and further in view of  Burkholder (US 6,438,938).

	Regarding Claim 9: Drew in view of Fox  and further in view of Dooley teaches all the limitations of Claim 1, as stated above, and Drew further discloses at least three bleed sources (128; 136; and 132; Fig. 1) comprising engines (128 and 132) and an auxiliary power unit (136; Fig.1); oil as lubricant for the engines and the auxiliary power unit (engines 128; 132; and 136 necessarily use oil as lubricant); at least one air conditioning pack (see annotated figure 365’) for cooling the bleed air from the bleed sources; a plurality of bleed ducts (see annotated figure 365’) connecting the three bleed sources to the at least one air conditioning pack,25 PATENT APPLICATION 5449.129803a mixer unit (see annotated figure 365’) connected to the at least one air conditioning pack, a plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack (see annotated figure 365’), and a plurality of detectors, wherein at least one of the plurality of detectors is connected to each of at least one of: the plurality of bleed ducts (see rejection of Claim 1), the plurality of mixer ducts (interpreted as at least one supplementary detector of the plurality of detectors see 112(a) rejection above, see rejection of Claim 7), or the at least one air conditioning pack (interpreted as at least one supplementary detector of the plurality of detectors see 112(a) rejection above).
	Drew in view of Fox is silent regarding the at least three bleed source being five bleed source, the engines being four engines , and the oil being a synthetic oil.
However, Mitchell teaches an air supply system (bleed air system of 10; Fig. 1A) having at least three bleed source being five bleed source (12a, 12b, 12c, 12d, and 14; Fig. 1A) and the engines being four engines (12a, 12b, 12c, 12d, and 14; Fig. 1A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox and further in view of Dooley to have the at least three bleed source being five bleed source, the engines being four engines, as taught by Mitchell. Doing so would enable to increase redundancy in the system and thus increase reliability.
	However, Burkholder teaches using synthetic oil in a gas turbine engine (Col. 6 L. 25-28). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox and further in view of Dooley to have the oil being a synthetic oil, as taught by Burkholder. Doing so would enable to have a lubricant tailored to have properties compatible with the hostile environment, as recognized by Burkholder, see Col. 6 L. 25-28.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385) in view of Fox (US 2016/0214723), , in view of Dooley (US 2011/0192170),  and further in view of  Scherer (US 2016/0083667)

	Regarding Claim 14: Drew in view of Fox and further in view of Dooley teaches all the limitations of Claim 10, as stated above, but does not explicitly recites  the substance specific for the oil being the substance specific for the oil is pentanoic acid, heptanoic PATENT APPLICATION 5449.129803acid, octanoic acid or tiglic acid.
	However, Scherer teaches oil for gas turbine engine containing pentanoic acid, heptanoic PATENT APPLICATION 5449.129803acid, octanoic acid or tiglic acid (see [0021] and [0099]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox and further in view of Dooley to have the substance specific for the oil being the substance specific for the oil is pentanoic acid, heptanoic PATENT APPLICATION 5449.129803acid, octanoic acid or tiglic acid, as taught by Scherer. Doing so would permit to detect common representative of monocarboxylic acids used in oil, as recognized by Scherer [0021].




Response to Arguments
Applicant’s arguments filed 10/26/2020 with respect to Claims 1 and 10 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741